Citation Nr: 1334626	
Decision Date: 10/30/13    Archive Date: 11/06/13

DOCKET NO.  07-34 532	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUE

Entitlement to service connection for a dental disability, claimed as mouth and tooth pain, to include for the purpose of VA outpatient dental treatment.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

B. Berry, Counsel


INTRODUCTION

The Veteran served on active duty from December 1988 to December 1991.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a rating decision dated in February 2007 by the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas.

The Board remanded this issue in April 2009 and February 2011 for further development.  As discussed in more detail below, the Board has determined that there has not been substantial compliance with the February 2011 remand directive and that it may not proceed with a decision at this time.  See Stegall v. West, 11 Vet. App. 268 (1998).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Board regrets further delay in this appeal; however, after careful review of the record, it finds that a third remand is necessary for further evidentiary development of the issue on appeal.

In this regard, the Board remanded the Veteran's service connection claim for mouth and tooth pain in February 2011 to obtain a VA opinion.  The VA examiner who evaluated the Veteran in June 2010 reviewed the claims file in May 2011 and observed that all of the Veteran's teeth were removed in February 2004 due to loose teeth and periodontitis.  She determined that it is unlikely that it was related to service.  The VA examiner did not provide any explanation in support of her opinion.  The probative value of a medical opinion comes from a factually accurate, fully articulated, and sound reasoning for the conclusion.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  Furthermore, the February 2011 Board remand requested that the examiner provide a rationale or explanation in support of any opinion.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (remand by the Court or the Board confers on the claimant, as a matter of law, the right to compliance with the remand orders).  In light of the foregoing, the claims file should be returned to the examiner who provided the VA opinion in May 2011 to obtain an explanation in support of her opinion or another VA examiner, if she is not available.  

Accordingly, the case is REMANDED for the following action:

1. Forward the claims file to the VA examiner who provided the opinion in May 2011, if available, otherwise, another appropriate VA examiner.  The claims file must be made available for review and the report should reflect that such review occurred.  Based on a review of the claims file, the examiner should provide an opinion as to whether it is at least as likely as not (i.e., probability of 50 percent or more) that the Veteran's current dental condition is related to active military service to include any service trauma or the unintended result of any in service dental treatment.  The examiner should explain the reasoning for his or her opinion including a description of the evidence relied upon and/or rejected in reaching such opinion.  

2. Upon completion of the foregoing, readjudicate the Veteran's claim of entitlement to service connection for a dental disability, claimed as mouth and tooth pain, based on a review of the entire evidentiary record.  If the benefits sought on appeal remains denied, provide the Veteran and his representative with a supplemental statement of the case and the opportunity to respond thereto.  Thereafter, subject to current appellate procedure, the case should be returned to the Board for further consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


